[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-11312                  ELEVENTH CIRCUIT
                                                                December 1, 2008
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                    CLERK

                    D. C. Docket No. 07-02737-CV-TWT-1

LEVERN JOYNER,



                                                             Petitioner-Appellant,

                                     versus

THURBERT BAKER,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                              (December 1, 2008)


Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Levern Joyner, a Georgia state prisoner proceeding pro se, filed a “request
for inquiry” in the district court, which was construed as a federal habeas petition,

28 U.S.C. § 2254. Joyner appeals the district court’s dismissal without prejudice

of the federal habeas petition for lack of exhaustion. We granted a certificate of

appealability (“COA”) on the following issue: “Whether in light of appellant’s

voluntary dismissal in the state habeas court of his unexhausted claims, the district

court erred in dismissing appellant’s petition for lack of exhaustion.”

      In his brief on appeal, Joyner only argues the merits of his claims in the

underlying § 2254 petition. Joyner does not address whether the district court

erred by dismissing his petition for lack of exhaustion.

      Issues not raised on appeal are deemed abandoned. Mize v. Hall, 532 F.3d
1184, 1189 n.3 (11th Cir. 2008). We will not address issues raised outside the

scope of our COA. Marquard v. Sec’y for the Dept. of Corr., 429 F.3d 1278, 1314

n.29 (11th Cir. 2005).

      Joyner abandoned the issue our COA by not addressing it in his brief on

appeal. According, we affirm the district court’s dismissal without prejudice.

      AFFIRMED.




                                           2